DETAILED ACTION

This action is in response to the Amendment and Claimed listing filed on 05/04/2021. 

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a computing system (Claims 1-6), a method (Claims 7-15), and a non-transitory computer-readable storage medium (Claims 16-20), featured for generating vector code in a compiler based a selected subset of vector packing, the claim invention recites, in part, to include at least features,
“…a set cover generator coupled with the clique generator and configured to select a subset of vector packings from the set of candidate vector packings based on, for each selected vector packing in the subset of vector packings, determining that the selected vector packing is schedulable with previously selected vector packings in the subset of vector packings;”, 

as recited in independent claim 1, and similarly in independent Claims 7 and 16.
Close prior arts Eshaghian and Papakonstantinou, are combined to address the generation of vector code, and the generation is in a compiler, where Eshaghian’s teaching is to include finding the minimal number of cliques that covers the task compatibility graph to address selecting a subset of cliques.
Applicant submitted further amendment to selecting a subset of cliques, and submitted that Eshaghian describes a process for finding cliques based on selecting a vertex with the maximal degree value, and adding adjacent vertices to maximize the size of its clique, this process does not select the cliques based on determining whether a selected clique is schedulable with any previously selected clique (Remarks, p.13). 
Searches have produced close prior arts of record, but the features, as recited above, are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
October 23, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191